Exhibit 10.15

 

THERMON GROUP HOLDINGS, INC.

2011 LONG-TERM INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

Thermon Group Holdings, Inc., a Delaware corporation (the “Company”), hereby
grants to [                    ] (the “Holder”) as of [                        ]
(the “Grant Date”), pursuant to the terms and conditions of the Thermon Group
Holdings, Inc. 2011 Long-Term Incentive Plan (the “Plan”), a restricted stock
award (the “Award”) of [        ] shares of the Company’s Common Stock, par
value $0.001 per share (“Stock”), upon and subject to the restrictions, terms
and conditions set forth in the Plan and this agreement (the “Agreement”).

 

1.                                       Award Subject to Acceptance of
Agreement.  The Award shall be null and void unless the Holder (a) accepts this
Agreement by executing it in the space provided below and returning such
original execution copy to the Company and (b) executes and returns one or more
irrevocable stock powers to facilitate the transfer to the Company (or its
assignee or nominee) of all or a portion of the shares of Stock subject to the
Award if any shares of Stock are forfeited pursuant to Section 4 or if required
under applicable laws or regulations.  As soon as practicable after the Holder
has executed such documents and returned them to the Company, the Company shall
cause to be issued in the Holder’s name the total number of shares of Stock
subject to the Award.

 

2.                                       Rights as a Stockholder.  Except as
otherwise provided in this Agreement, the Holder shall have all rights as a
holder of the Stock subject to the Award, including, without limitation, voting
rights, the right to receive dividends and other distributions thereon, and the
right to participate in any capital adjustment applicable to all holders of
Stock unless and until such shares are forfeited pursuant to Section 4 hereof;
provided, however, that a distribution with respect to shares of Stock
(including, without limitation, a stock dividend or stock split), other than a
regular cash dividend, shall be delivered to the Company (and the Holder shall,
if requested by the Company, execute and return one or more irrevocable stock
powers related thereto) and shall be subject to the same restrictions as the
shares of Stock with respect to which such dividend or other distribution was
made.

 

3.                                       Custody and Delivery of Shares.  The
shares of Stock subject to the Award shall be held by the Company or by a
custodian in book entry form, with restrictions on the shares of Stock duly
noted, until such Award shall have vested, in whole or in part, pursuant to
Section 4 hereof, and as soon thereafter as practicable, the vested Stock shall
be delivered to the Holder as the Holder shall direct.  Alternatively, in the
sole discretion of the Company, the Company shall hold a certificate or
certificates representing the shares of Stock subject to the Award until such
Award shall have vested, in whole or in part, pursuant to Section 4 hereof, and
the Company shall as soon thereafter as practicable deliver the certificate or
certificates for the vested Stock to the Holder and destroy the stock power or
powers relating to the vested Stock delivered by the Holder pursuant to
Section 1 hereof.  If such stock power or powers also relate to unvested Stock,
the Company may require, as a condition precedent to delivery of any

 

--------------------------------------------------------------------------------


 

certificate pursuant to this Section 3, the execution and delivery to the
Company of one or more stock powers relating to such unvested Stock.

 

4.                                       Restriction Period and Vesting.

 

4.1.                              Service-Based Vesting Condition.  Except as
otherwise provided in this Section 4, the Award shall vest in 50% increments on
each of the first and second anniversaries of the Grant Date, provided the
Holder continuously serves as a Non-Employee Director of the Company through
such date. The period of time during which any of the shares of Stock subject to
the Award shall be unvested shall be referred to herein as the “Restriction
Period.”

 

4.2.                              Change in Control.  Upon a Change in Control,
the Award shall be subject to Section 4.8 of the Plan.

 

4.3.                              Termination of Service.  If the Holder’s
service as a Non-Employee Director of the Company terminates prior to the end of
the Restriction Period for any reason, then all shares of Stock subject to the
Award that were not vested immediately prior to such termination of service
shall be immediately forfeited by the Holder and cancelled by the Company.

 

5.                                       Transfer Restrictions and Investment
Representation.

 

5.1.                              Nontransferability of Award.  During the
Restriction Period, the shares of Stock subject to the Award and not then vested
may not be offered, sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
by the Holder or be subject to execution, attachment or similar process other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company.    Any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of such
shares shall be null and void.

 

5.2.                              Investment Representation.  The Holder hereby
represents and covenants that (a) any share of Stock acquired upon the vesting
of the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Holder shall submit a written statement, in form satisfactory to
the Company, to the effect that such representation (x) is true and correct as
of the date of vesting of any shares of Stock hereunder or (y) is true and
correct as of the date of any sale of any such share, as applicable.  As a
further condition precedent to the delivery to the Holder of any shares of Stock
subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

 

2

--------------------------------------------------------------------------------


 

5.3.                              Legends.  The Holder understands and agrees
that the Company shall cause the legends set forth below or legends
substantially equivalent thereto, to be placed upon any
certificate(s) evidencing ownership of the Stock together with any other legends
that may be required by the Company or by state or federal securities laws:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF A
RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THERMON
GROUP HOLDINGS, INC.  A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICES OF, AND
WILL BE MADE AVAILABLE FOR A PROPER PURPOSE BY, THE CORPORATE SECRETARY OF
THERMON GROUP HOLDINGS, INC.

 

5.4.                              Stop-Transfer Notices.  The Holder agrees that
in order to ensure compliance with the restrictions referred to herein, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

5.5.                              Refusal to Transfer.  The Company shall not be
required (i) to transfer on its books any shares of Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares of Stock
shall have been so transferred.

 

6.                                       Additional Terms and Conditions of
Award.

 

6.1.                              Adjustment.  In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Stock other than a
regular cash dividend, the number and class of securities subject to the Award
shall be equitably adjusted by the Board.  If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the first vesting, in whole or in part, occurring after such
adjustment, an amount in cash determined by multiplying (i) such fraction
(rounded to the nearest hundredth) by (ii) the Fair Market Value of such
security on the vesting date as determined by the Board.  The decision of the
Board regarding any such adjustment and the Fair Market Value of any fractional
security shall be final, binding and conclusive.

 

6.2.                              Compliance with Applicable Law.  The Award is
subject to the condition that if the listing, registration or qualification of
the shares of Stock subject to the Award upon any securities exchange or under
any law, or the consent or approval of any governmental body, or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the vesting or delivery of shares hereunder, the shares of Stock subject
to the Award shall not vest or be delivered, in whole or in part, unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company.  The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

 

3

--------------------------------------------------------------------------------


 

6.3.                              Delivery of Stock.  Upon the vesting of the
Award, in whole or in part, the Company shall deliver or cause to be delivered
to the Holder the vested shares of Stock.  The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery.

 

6.4.                              Award Confers No Rights to Continued Service. 
In no event shall the granting of the Award or its acceptance by the Holder, or
any provision of the Agreement, give or be deemed to give the Holder any right
to continued service as a Non-Employee Director.

 

6.5.                              Interpretation.  Any dispute regarding the
interpretation of this Agreement shall be submitted by the Holder or by the
Company forthwith to the Committee for review.  The resolution of such a dispute
by the Committee shall be final and binding on all parties.

 

6.6.                              Taxation; Section 83(b) Election. The Holder
understands that the Holder is solely responsible for all tax consequences to
the Holder in connection with this Award.  The Holder represents that the Holder
has consulted with any tax consultants the Holder deems advisable in connection
with the Award and that the Holder is not relying on the Company for any tax
advice.  By accepting this Agreement, the Holder acknowledges his or her
understanding that the Holder may file with the Internal Revenue Service an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) (a “Section 83(b) Election”), not later than 30 days after
the Grant Date, to include in the Holder’s gross income the Fair Market Value of
the unvested shares of Stock subject to the Award as of such date.  Before
filing a Section 83(b) Election with the Internal Revenue Service, the Holder
shall notify the Company of such election by delivering to the Company a copy of
the fully-executed Section 83(b) Election Form attached hereto as Exhibit A.

 

6.7.                              Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Holder and his or her heirs, executors,
administrators, successors and assigns.

 

6.8.                              Notices.  All notices, requests or other
communications provided for in this Agreement shall be made, if to the Company,
to Thermon Group Holdings, Inc., Attn: Chief Financial Officer, 100 Thermon
Drive, San Marcos, Texas 78666, and if to the Holder, to the last known mailing
address of the Holder contained in the records of the Company.  All notices,
requests or other communications provided for in this Agreement shall be made in
writing either (a) by personal delivery, (b) by facsimile or electronic mail
with confirmation of receipt, (c) by mailing in the United States mails or
(d) by express courier service.  The notice, request or other communication
shall be deemed to be received upon personal delivery, upon confirmation of
receipt of facsimile or electronic mail transmission or upon receipt by the
party entitled thereto if by United States mail or express courier service;
provided, however, that if a notice, request or other communication sent to the
Company is not received during regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

 

6.9.                              Governing Law. This Agreement, the Award and
all determinations made and actions taken pursuant hereto and thereto, to the
extent not governed by the laws of the

 

4

--------------------------------------------------------------------------------


 

United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

6.10.                        Agreement Subject to the Plan.  This Agreement is
subject to the provisions of the Plan, including Section 4.8 relating to a
Change in Control, and shall be interpreted in accordance therewith.  The Holder
hereby acknowledges receipt of a copy of the Plan.

 

6.11.                        Entire Agreement.  This Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified adversely to the Holder’s interest except by
means of a writing signed by the Company and the Holder.

 

6.12.                        Partial Invalidity.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.

 

6.13.                        Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Holder, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

6.14.                        Counterparts.  This Agreement may be executed in
two counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

 

 

 

THERMON GROUP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Accepted this        day of                           , 20         

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A — SAMPLE 83(B) ELECTION

 

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME

IN YEAR OF TRANSFER UNDER CODE SECTION 83(b)

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), to include the value of the property
described below in gross income in the year of transfer and supplies the
following information in accordance with the regulations promulgated thereunder:

 

1.  The name, address and taxpayer identification number of the undersigned are:

 

[Name]

[Address]

[Social Security Number]

 

2.  Description of the property with respect to which the election is being
made:

 

                     shares of Common Stock, par value $0.001  per share, of
Thermon Group Holdings, Inc., a Delaware corporation, granted to the undersigned
as restricted stock.

 

3.  The date on which the property was transferred is [insert grant date].

 

The taxable year to which this election relates is calendar year [20      ]

 

4.  The nature of the restrictions to which the property is subject is:

 

If the service as a non-employee director of the undersigned terminates prior to
specified dates, the undersigned will forfeit the property transferred to the
undersigned.

 

5.  Fair market value:

 

The fair market value (determined without regard to any restrictions) of the
property with respect to which this election is being made was $           per
share at the time of transfer.

 

6.  Amount paid for property:

 

The taxpayer has paid $0 for the property.

 

7.  Furnishing statement to service recipient:

 

A copy of this statement has been furnished to Thermon Group Holdings, Inc.

 

 

Dated:

 

 

 

 

A-1

--------------------------------------------------------------------------------